DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
General Remarks
	1/ Claims 1-20 are pending
	2/ Claims 1, 17 and 19 are independent
	3/ Previous IDS filed 05/17/2022 has been considered

Response to Arguments
Applicant’s arguments, filed 10/14/2022, with respect to the rejection(s) of claim(s) 1, 17, and 19 under the combination of prior arts have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chhabra (US pg. no. 20170063672).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graf (US pg. no. 20150163100), further in view of Chin (US pat. No. 6298061), further in view of Chhabra (US pg. no. 20170063672).
Regarding claim 1. A computer network device, comprising: 
5an interface circuit (fig.6, 622 network interface); 
a processor (fig. 6, 602 processing device); and 
memory configured to store program instructions (fig. 6, 606 memory), wherein, when executed by the processor, the program instructions cause the computer network device to perform operations comprising: 
10receiving a link aggregation group (LAG) command ([0048] discloses at block 405, processing logic receives a link aggregation command); 
accessing a user LAG configuration and information specifying events for ports based at least in part on the LAG command ([0048] discloses at block 405, processing logic receives a link aggregation command (LAG command); [0049] Responsive to such a request, processing logic may determine whether or not link aggregation is appropriate for a computing device (accessing user LAG configuration and information); [0050] At block 420, processing logic determines whether a list of available NICs has been provided. If no such list is provided, the method continues to block 412 and processing logic probes the NICs of the computing device to determine which are available (events for ports and  the ports of NIC corresponds to ports); 
But, Graf does not explicitly disclose:
receiving packet data units (PDUs) associated with the ports; 
determining a dynamic LAG  based at least in part on the user LAG 15configuration, the information and the PDUs; and 
implementing a trunk having member ports in a physical layer based at least in part on the dynamic LAG, wherein the member ports in the trunk comprise at least a subset of member ports in the dynamic LAG.  
However, in the same filed of endeavor, Chin discloses:
receiving packet data units (PDUs) associated with the ports (co. 5, lines 57-66 discloses Upon receiving the second AGPDU (receiving PDU), the first port's state machine engine attempts to aggregate the port); 
determining a dynamic LAG (co. 5, lines 57-66 discloses second port is in the available State) and the PDUs (co. 5, lines 57-66 discloses upon receiving the second AGPDU (based on PDU), the first port's state machine engine attempts to aggregate the port. More specifically, the engine interrogates the device's other ports to determine which, if any, are also directly coupled to the neighboring device. Preferably, the engine examines the other port's partner tables. If a Second port directly coupled to the same neighboring device and also in the available State is identified (corresponds to determining user LAG configuration and the information), both ports transition to the aggregated State (determining dynamic LAG))  based at least in part on the user LAG 15configuration, the information (co. 5, lines 57-66 discloses Preferably, the engine examines the other port's partner tables. If a Second port directly coupled to the same neighboring device and also in the available State is identified (corresponds to determining user LAG configuration and the information), both ports transition to the aggregated State) and the PDUs (co. 5, lines 57-66 discloses upon receiving the second AGPDU (based on PDU), the first port's state machine engine attempts to aggregate the port. More specifically, the engine interrogates the device's other ports to determine which, if any, are also directly coupled to the neighboring device. Preferably, the engine examines the other port's partner tables. If a Second port directly coupled to the same neighboring device and also in the available State is identified (corresponds to determining user LAG configuration and the information), both ports transition to the aggregated State (dynamic LAG determined by AGPDU and port state (available state)) and are aggregated into a Single agport (trunk)); 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Graf with chin. The modification would allow dynamically aggregating ports based on dynamic network conditions, link state and capacity to adaptively adjust the LAG to ensure persistent service as a result enabling effective data communication.
But, the combination does not explicitly disclose:
implementing a trunk having member ports in a physical layer based at least in part on the dynamic LAG, wherein the member ports in the trunk comprise a subset of member ports in the dynamic LAG;
However, in the same field of endeavor, Chhabra discloses implementing a trunk having member ports in a physical layer based at least in part on the dynamic LAG (fig. 4 discloses the trunk comprising active ports that are port 1 and port 2 of LAG 12 to enable communication between end devices where port 1 and 2 are subsets of ports 1-4 of the LAG 12), wherein the member ports in the trunk comprise a subset of member ports in the dynamic LAG ([0004] discloses  method is described for automatically selecting active ports and standby ports in a Link Aggregation Group (LAG) or a Multi-Chassis LAG (MC-LAG) between a first node and a second node (automatically selecting ports corresponds to dynamic LAG);  fig. 4 discloses LAG 12 (dynamic LAG). The LAG comprises port 1,2,3 and 4 (member ports) and the trunk connecting the two devices comprises ports 1 and 2 of the LAG 12 (subset of member ports)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Chhabra. The modification would allow redundancy by configuring standby ports in a LAG where the standby ports would be used as a failover to ensure availability of network when links fail.
Regarding Claim 2. The combination discloses computer network device of claim 1.
Chin further discloses, wherein the computer network 20device comprises a switch (fig. 3, discloses the computer network device 211 is a switch).  
Regarding Claim 3. The combination discloses computer network device of claim 1.
Chin discloses, wherein the determining of the dynamic LAG is not be compatible with Institute of Electrical and Electronics Engineers (IEEE) 802.3ad and the dynamic LAG is not be compatible with IEEE 802.lax (co. 4, lines 64-67 discloses the invention comprises a port aggregation protocol (PAGP) for dynamically aggregating redundant links connecting two neighboring devices in a computer network through the exchange of novel aggregation protocol data unit (AGPDU) frames between the devices. PAGP (port aggregation protocol) is proprietary protocol to Cisco and is not compatible with IEEE802.3ad and IEEE802.1ax).
Regarding Claim 254. The combination discloses computer network device of claim 1.
Chin further discloses, wherein the events for the ports specify availability of the ports (col.5 lines 57-66 discloses, the engine examines the other port's partner tables. If a Second port directly coupled to the same neighboring device and also in the available State (availability of ports specified by state (event)) is identified).  
Regarding Claim 306. The combination discloses computer network device of claim 1.
Chin further discloses wherein a given PDU in the PDUs comprises an identifier corresponding to the dynamic LAG (col. 9, lines 34-38 and fig. 4A, 464  discloses AGPDU (PDU) comprises my agport.id field (dynamic LAG identifier) 464 indicate whether the associated physical port 224 has been aggregated to an agport (dynamic LAG) and, if So, an identifier corresponding to the agport).  
Regarding Claim 7. The combination discloses computer network device of claim 1.
Chin further discloses, wherein the PDUs(fig. 4A, 442 AGPDU) specify second information associated with second ports in another computer network device (fig. 4A, 470 discloses your-port ID that is port information of the other device that corresponds to the second information); and wherein the ports comprise the second ports (fig. 1, 221 router (another computer device) that is being coupled with  211 (switch), the network device ) has ports 1-5 that corresponds to second ports).  
Regarding Claim 8. The combination discloses computer network device of claim 7.
Chin further discloses wherein the member ports in the 5dynamic LAG comprise the second ports (col. 8, lines 25-30 discloses Having established that port numbers two and three of Switch 211 and port numbers four and five (second ports) of router 221 represent redundant links between those two neighboring devices, all four ports  (member ports) preferably transition to the aggregated State 588 (dynamic LAG comprising the second ports)).  
Regarding Claim 9. The combination discloses computer network device of claim 7.
Chin further discloses wherein, when the dynamic LAG is determined, the second information is used in a state machine (col. 11, lines 10-20 discloses the state machine engine 332 preferably loads the unique device identifier and port number from fields 459 and 462 (second information) of the received AGPDU frame into the your device.id and your port.id fields 465, 468 of the AGPDU frame 442 to be forwarded through the port 224. In light of the instant application disclosed in [0059], using the port information (second information) by the state machine engine corresponds to using the second information in state machine). 
Regarding Claim 10. The combination discloses computer network device of claim 7.
Chin further discloses, wherein the second information is valid for a time interval (col. 11, lines 3-10 discloses the partner table 338 thus contains a record of the unique device identifier and port number (second information), among other information, for each received AGPDU frame. To prevent the information in the partner table 338 from becoming stale, a timer may be set each time an entry is added to the table 338. Upon expiration of the timer (valid time interval), the contents of the corresponding entry may be erased. The information comprised in AGPDU corresponds to the second information).  
Regarding Claim 1011. The combination discloses computer network device of claim 7.
Chin, further discloses, wherein a given port in the ports (col. 12, lines 13-25 discloses other ports (e.g., port numbers one, three, four and five) ) is a potential member port in the dynamic LAG when the second information for the given port matches third information for the given port in the user LAG configuration (col. 12, lines 13-25 discloses the State machine engine 332 corresponding to port number two preferably interrogates the State machine engines 332 corresponding to the other ports (e.g., port numbers one, three, four and five) that corresponds to potential member port to determine whether any of the latter ports are similarly directly coupled to router 221 and also operating in the available or aggregated States 586, 588 (matching port information)).
Regarding Claim 12. The combination discloses computer network device of claim 1.
Chin further discloses, wherein the dynamic LAG comprises a software trunk configuration (fig. 5B, the state information used to configure port aggregation (dynamic LAG) corresponds to software trunk using the broadest reasonable interpretation in light of the instant disclosure).  
Regarding Claim 16. The combination discloses computer network device of claim 1.
Chin discloses, wherein, when determining the dynamic LAG, the computer network device does not use a link aggregation control 25protocol (LACP) aggregation process to determine which of the ports wants to join the dynamic LAG (co. 4, lines 64-67 discloses the invention comprises a port aggregation protocol (PAGP) for dynamically aggregating redundant links connecting two neighboring devices in a computer network through the exchange of novel aggregation protocol data unit (AGPDU) frames between the devices. PAGP (port aggregation protocol) is proprietary protocol to Cisco and is not similar with  IEEE802.3ad and IEEE802.1ax (LACP)).  
Regarding Claim 17. The combination discloses a non-transitory computer-readable storage medium for use in conjunction with a computer network device, the computer-readable storage medium storing program instructions that, when executed by the computer network device, causes the 30computer network device to perform operations comprising: 
All other limitations of claim 17 are similar with the limitations of claim 17. Claim 17 is rejected on the analysis of claim 17 above.
Regarding Claim 18. The combination discloses non-transitory computer-readable storage medium of claim 17.
All other limitations of claim 18 are similar with the limitations of claim 16. Claim 18 is rejected on the analysis of claim 16 above.
Regarding Claim 19. The combination discloses a method for implementing a trunk, comprising: 
by a computer network device: 
All other limitations of claim 19 are similar with the limitations of claim 1 above. Claim 19 is rejected on the analysis of claim 1 above.
Regarding Claim 20. The combination discloses the method of claim 19.
All other limitations of claim 20 are similar with the limitations of claim 16. Claim 20 is rejected on the analysis of claim 16 above.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Graf (US pg. no. 20150163100), Chin (US pat. No. 6298061), and Chhabra (US pg. no. 20170063672), further in view of SHINOMIYA (JP 2002232427).
Regarding Claim 5. The combination discloses computer network device of claim 1.
	But the combination dos not explicitly disclose: wherein a given PDU in the PDUs specifies: 
a destination address, a source address, a type of the given PDU, and a communication protocol.  
However, in the same field of endeavor, SHINOMIYA discloses wherein a given PDU in the PDUs specifies: 
a destination address, a source address, a type of the given PDU, and a communication protocol (Detailed Description discloses the LACPDU frame (PDU) is basically a MAC frame, and includes a destination address, a source address, a type (type of PDU), a subtype = “LACP” (protocol)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with SHINOMIYA. The modification would allow effective system where information is exchanged between negotiating entities to enable effective handshake for exchanging end device`s capability for allowing  effective link aggregation system.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Graf (US pg. no. 20150163100), Chin (US pat. No. 6298061), and Chhabra (US pg. no. 20170063672), further in view of Hu (WO 2017000096 A1).
Regarding Claim 1513. The combination discloses computer network device of claim 1.
But, the combination does not explicitly disclose, wherein the computer network device detects a failure in the dynamic LAG in less than a first predefined time interval and forwards traffic in less than a second predefined time interval.  
However, in the same field of endeavor, Hu discloses  wherein the computer network device detects a failure in the dynamic LAG in less than a first predefined time interval and forwards traffic in less than a second predefined time interval (Summary of the Invention, par. 2 discloses the first aggregation device (device of dynamic LAG) sends a first recovery negotiation message to the second device; the first device determines whether the negotiation sent by the second device is received in the predetermined first time range (first predetermined time interval); if the negotiation response message of the second device is not received (detecting failure in less than the first predetermined time interval), the first device sends an additional recovery negotiation message (forwarding traffic) to the second device within a predetermined second time range (the second predetermined time interval)). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Hu. The modification would allow fast recovery and uninterrupted network availability for effective network communication.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Graf (US pg. no. 20150163100), and Chin (US pat. No. 6298061), and Chhabra (US pg. no. 20170063672), further in view of Cheng (US pg. no. 20190007343).
Regarding Claim 14. The combination discloses computer network device of claim 1.
But, the combination does not explicitly disclose wherein the dynamic LAG is determined in a distributed manner by at least the computer network device and 20another computer network device;
However, in the same field of endeavor,  Cheng discloses wherein the dynamic LAG is determined in a distributed manner by at least the computer network device and 20another computer network device (fig.1, 170 discloses EtherChannel (dynamic LAG) created in a distribute way by stack segment 1, stack segment 4 and stack segment 3).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Cheng. The modification would allow using multiple devices in link aggregation to increase the number of ports to be aggregated as a result create aggregated link with a larger bandwidth and redundant paths for effective data communication.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Graf (US pg. no. 20150163100), and Chin (US pat. No. 6298061), and Chhabra (US pg. no. 20170063672), further in view of  Gopalakrishnan (EP 3570505).
Regarding Claim 15. The combination discloses computer network device of claim 1.
But, the combination does not explicitly disclose:
wherein the member ports in the dynamic LAG have a common priority;
However, in the same field of endeavor, Gopalakrishnan discloses wherein the member ports in the dynamic LAG have a common priority (Detailed Description discloses second network device may automatically self-configure port priorities for ports P1-P4 on the second network device based on the port priorities assigned to ports P1-P4 on the first network device. This ensures that ports on the first network device and ports on the second network device sharing a same link in the LAG (dynamic LAG) are assigned a same port priority. The system is capable of making port priority of all member ports similar. This prevents asynchronous propagation delay between the first network device and the second network device, which ensures an accurate propagation delay calculation when the clock on the second network device synchronizes to the clock on the first network device).  
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed to combine the teaching of the combination with Gopalakrishnan. The modification would allow preventing asynchronous propagation delay between the first network device and the second network device, which ensures an accurate propagation delay calculation when the clock on the second network device synchronizes to the clock on the first network device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:00 AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445